Citation Nr: 0107089	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the veteran's claim of 
service connection for bilateral cataracts was denied.

The Board notes that the veteran submitted a letter from a 
dentist dated in April 1999 that states trauma can trigger 
internal root resorption, and that in May 1999 he submitted a 
letter that made reference to the dentist's letter and the 
relationship between head trauma and root damage.  Having 
made this statement and having submitted evidence related 
thereto, the veteran has raised the issue of service 
connection for a dental disorder secondary to a head injury 
sustained during service.  Also, in a letter dated in 
February 2000, the veteran and his representative requested 
increased evaluations for his service-connected bilateral 
hearing loss and tinnitus and entitlement to a compensable 
disability evaluation under the provisions of 38 C.F.R. 
§ 3.324 (2000).  Since these issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral cataracts.  He was awarded 
the Purple Heart and contends that his bilateral cataracts 
are residuals of injuries to his face that he sustained in 
service.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____(2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Specifically, the Board notes that the veteran's available 
service medical records consist of some treatment reports, 
dental and immunization records, and induction and separation 
examination reports.  In view of scant records, along with 
his Purple Heart and contentions of injuries sustained in 
service, it appears that his service medical records are 
incomplete.  Moreover, in an earlier unrelated rating 
decision, the RO in Cleveland, Ohio stated that complete 
service medical records were not available at the time of its 
decision.  In light of the foregoing, the RO should take 
appropriate action with respect to this information including 
making a supplemental request to the National Personnel 
Records Center (NPRC) for additional service medical records.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(c)).  See also Hayre v. West, 188 F. 3rd 1327, 1331 
(Fed. Cir. 1999). 

In an undated letter, Dr. Weitz stated, "[a]lthough [the 
veteran] is rather young for cataract formation, past 
injuries to the head can elicit early cataract formation."  
A review of the claims file reveals that the veteran has not 
undergone a VA examination in connection with his claim of 
entitlement to service connection for bilateral cataracts.  
In view of this, the veteran should be afforded a medical 
examination that is thorough and contemporaneous, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

As a final point, the Board observes that in adjudicating 
this claim, the RO has not, to date, considered the 
application of 38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. 
§ 3.304(d) (2000) with respect to combat veterans.  This is 
pertinent due to the veteran's assertion that his bilateral 
cataracts are the residuals of injuries for which he was 
awarded the Purple Heart.  In light of the foregoing, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 1376 
(Fed. Cir. 2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all appropriate 
action with respect to securing the 
veteran's complete service medical 
records, including making a supplemental 
request to the NPRC.  The efforts to 
obtain such records should be documented.  
If the RO is unable to obtain all 
relevant records, the appellant should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim. 

2.  Next, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The veteran should be afforded a VA 
examination in ophthalmology to determine 
the nature and etiology of his bilateral 
cataracts.  Any test or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
examiner should be asked to review the 
evidence contained in the claims file and 
a copy of this REMAND, in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral cataracts are etiologically 
related to his in-service shell fragment 
head wounds.  The examiner should set 
forth in detail all findings that provide 
a basis for the opinion.


4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations to include 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


